Title: To Thomas Jefferson from Matthew Lyon, 22 April 1806
From: Lyon, Matthew
To: Jefferson, Thomas


                        
                            Sir.
                            Washington April 22. 1806
                        
                        The interest I feel in every thing which concerns your Charracter will I hope serve as an Apology for my
                            presenting to your view a paragraph in the inclosed circular Letter against which I have drew my pen, I hope I shall be
                            pardoned when I say that the Sentiment there expressed is more or less in the mouths of your best friends—I have been a
                            friend to General Wilkinson for near 30 years I felt a glow of pleasure last year when I heard of his appointment which
                            was instantly succeeded by a doubt of the propriety of that appointment, this doubt I endeavourd to suppress in my
                            circular & private letters. I recomended him to the people of Louisiania & endeavour’d to transfer to him any little
                            Share of popularity I might have there, I am not in the habit of deserting those I profess friendship to,—however under existing
                            circumstances I am inclined to think an order to the General to remove to some place nearer to the Spanish Frontier where
                            he could conveniently direct the opperations of the different detachments & watch the movements of the Spanish forces
                            would give great satisfaction to the friends of the administration his place might then be filled more unexceptionably
                            & the murmur pass away—
                        Your goodness will I hope pardon the sugestion & impute this to its true motive coming from one who is
                            with attachment & respect your very hbe Servt
                        
                            M Lyon
                            
                        
                    